Name: Commission Regulation (EEC) No 1657/87 of 12 June 1987 re-establishing the levying of customs duties applicable to other footwear, falling within subheading 64.02 B, originating in the Philippines and Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 13 . 6 . 87 Official Journal of the European Communities No L 153/39 COMMISSION REGULATION (EEC) No 1657/87 of 12 June 1987 re-establishing the levying of customs duties applicable to other footwear, falling within subheading 64.02 B, originating in the Philippines and Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply the products in question against the Philippines and Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 16 June 1987, the levying of customs duties suspended pursuant to Regulation (EEC) No 3924/86 shall be re-established on imports into the Community of the following products originating in the Philippines and Thailand : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 1 2 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of other footwear, falling within subheading 64.02 B, the individual ceiling was fixed at 2 400 000 ECU ; whereas, on 27 May 1987, imports of these products into the Community originating in the Philippines and Thailand reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of CCT heading No Description 64.02 (NIMEXE code 64.02-60, 61 , 69, 99) Footwear with outer soles of leather or composition leather, footwear (other than footweat footwear within heading No 64.01 ) with outer soles of rubber or artificial plastic material : B. Other Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1987. For the Commission COCKFIELD Vice-President 1 OJ No L 373, 31 . 12. 1986, p. 1 .